20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 1 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 2 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 3 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 4 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 5 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 6 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 7 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 8 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                     Pg 9 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 10 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 11 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 12 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 13 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 14 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 15 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 16 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 17 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 18 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 19 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 20 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 21 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 22 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 23 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 24 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 25 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 26 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 27 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 28 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 29 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 30 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 31 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 32 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 33 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 34 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 35 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 36 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 37 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 38 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 39 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 40 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 41 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 42 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 43 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 44 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 45 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 46 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 47 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 48 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 49 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 50 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 51 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 52 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 53 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 54 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 55 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 56 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 57 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 58 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 59 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 60 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 61 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 62 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 63 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 64 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 65 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 66 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 67 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 68 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 69 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 70 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 71 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 72 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 73 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 74 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 75 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 76 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 77 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 78 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 79 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 80 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 81 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 82 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 83 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 84 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 85 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 86 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 87 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 88 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 89 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 90 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 91 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 92 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 93 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 94 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 95 of 96
20-01187-jlg   Doc 1-53   Filed 06/20/20 Entered 06/20/20 20:19:48   NoR part 55
                                    Pg 96 of 96
